Citation Nr: 0315465	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  94-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from December 1967 to April 
1969.

This case came to the Board of Veterans' Appeals (Board) from 
an April 1994 decision by the St. Louis, Missouri, Regional 
Office (RO).  The claim was remanded for further evidentiary 
development in April 1996 and April 1997 and denied in a 
December 1998 Board decision.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and, in an October 1999 order, the Court 
sustained a motion to remand filed jointly by the veteran's 
attorney and the VA General Counsel.  In a July 2000 
decision, the Board remanded the case again.


REMAND

When this case was before the Board in March 1996, the 
Board's administrative division noted that the veteran 
requested, in his May 1994 Substantive Appeal, a Board 
hearing at the RO.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.700 (2002).  It was not clear whether he had, 
in some manner, withdrawn his hearing request, so the 
administrative division wrote him for clarification.  He 
responded, indicating that he still wished to have a hearing.  
Alas, the Board issued the April 1996 decision before his 
response was filed.  Since then, neither the veteran nor his 
attorney has raised the issue of the outstanding hearing 
request, but it was discovered during a careful review of the 
file in April 2003.  The Board again wrote to the veteran to 
see if he wished to be heard further on this issue.  In June 
2003, he replied that he desired a video conference hearing.

It may be helpful to briefly review the history of this claim 
to preclude confusion later.  In a January 1989 letter, the 
veteran claimed entitlement to service connection for a skin 
disorder due to Agent Orange exposure.  Service connection 
for a skin disorder was denied in a January 1991 RO decision, 
but a letter to the veteran later that month advised him that 
the issue of service connection for a skin disorder due to 
Agent Orange exposure could not be adjudicated until relevant 
regulations were issued.  The April 1994 RO decision denied 
service connection for a skin disorder due to Agent Orange 
exposure, and the veteran appealed therefrom.  Though the 
January 1991 RO decision denied service connection for a skin 
disorder, and that decision was not appealed and became 
final, the instant issue is a separate claim.   Spencer v. 
Brown, 4 Vet. App. 283 (1993) (where a law creates a new 
basis for a benefit that had been previously and finally 
denied, a claim made under the provisions of the new law is a 
new claim separate and distinct from the one previously and 
finally denied, and de novo review of the evidence is 
required even though new and material evidence has not been 
received).

This case is remanded to the RO for the following:

The RO should enter the case on the 
docket of videoconference hearings and, 
when appropriate, notify the veteran of 
the time, date, and place of hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


